DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. Regarding claim 1, Gleeson discloses a floor panel comprising a floor chassis (fig. 5f: 440), an acoustic mat layer (320) and a gypsum concrete (para. 0036) layer (310) on the acoustic mat.  The floor panel inherently capable of being prefabricated and the layers are laminated together (being pressed together).  Regarding the limitation of at least one recess and protrusion for joining panels, Gleeson discloses an embodiment having a recess and protrusion (fig. 1B, 1C: 116b, 116a) for joining panels [0073].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the embodiment of recess and protrusion to aid in joining adjacent panels.
Regarding claim 2, the layers fit together.

Regarding claim 8, claim 8 is rejected for reasons cited in the rejection of claim 1 with floor chassis (440).  Additionally, Gleeson does not disclose a room with wall frame having upper and lower horizontal studs (plates) and vertical studs.  However, Gleeson discloses the use of walls (para 0003).  The examiner takes official notice that it is well known in the art of construction to use framing for wall construction.  The framing having upper and lower horizontal studs connected by vertical studs (top/bottom plates and vertical studs) with the lower stud secured to the floor framing.  This would have been an obvious means of constructing the walls since the materials listed are standard materials for wall construction and the layers are laminated together (being pressed together as a press fit).
Regarding claim 9, the components are segments and they are fitted together.
Regarding claims 11 and 12, a finish floor membrane is used (332).

Claims 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent Publication US 2003/0109172 to Foden et al.
Regarding claims 6, 14 and 15, Gleeson does not disclose the use of an opening.  Foden discloses flooring with an opening (fig. 4:10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to .

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent No. 2,181,169 to Bates.
Regarding claim 16, claim 16 is rejected for reasons cited in the rejection of claim 8.  Additionally, the use of cutting and shipping the panels is not disclosed.  However, fig. 5d teaches flooring panels in cut portions (300a, 300b) as being installed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the entire assembly as precut as are components 300b, fig. 5d in order to speed production.  Additionally, the limitation of being prefabricated before shipping is not disclosed.  Gleeson does not disclose the floor prefabricated before shipping.  Bates discloses prefabricating a building, including flooring, before shipping (Bates column 1, lines 1-20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the technique of prefabrication, as disclosed by Bates, in order to reduce labor costs.  Additionally, the layers are laminated together (being pressed together) and are inherently capable of connecting to another panel.  Regarding the limitation of at least one recess and protrusion for joining panels, Gleeson discloses an embodiment having a recess and protrusion (fig. 1B, 1C: 116b, 116a) for joining panels [0073].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the embodiment of recess and protrusion to aid in joining adjacent panels.

Regarding claims 17 and 18, a finish floor membrane is used (332).
Regarding claim 20, the floor is installed in a room (building being disclosed).

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendment regarding a recess and protrusion.  These limitations are addressed in the new rejection above.  The applicant argues likewise for claims 8 and 16.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633